DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Multiple rejections are below set forth where different references support rejections of different claims for anticipation rejections.  Additional prior art is recited in the Conclusion to better compact prosecution.  Applicant is urged to consider same.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 and on 4/6/2021 have been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claims is a lubrication method comprising “lubricating” as such a rejection under section 112 and 1-1 is not set forth.  However the claim utilizes the language “using”  The term “using” should be corrected to an active method term as is supported by the instant specification (applying, contacting, incorporating, etc. – please review the specification for appropriate language which may be supported therein)   Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







35 USC § 102
Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Murakami et al (2012/0175984)
Regarding Claims 1-4 and 7-8
Murakami et al (2012/0175984) discloses a bearing/sliding member (See [0021 and 0028] [0062][0070][0081-0082][099] meeting the limitation for sliding member) Murakami teaches a dynamic bearing device. [0012] such as for a spindle motor or information apparatus i.e. HDD, CD ROM, DVD, magneto optical disc apparatus, scanner, small motor or electric apparatus, flow fan etc. [0003]  The composition is incorporated in a bearing device and disk drive apparatus [0038] 
The sliding member comprising a resin with carbon fibers as a filler (Abstract)[0032] (meeting the limitations of claim 4 for a reinforcement fiber) 
The resin includes polyetherketone PEEK and polymeric crystalline resins [0025-0026] (meeting the limitations of claims 1-3 for the sliding member to comprises liquid crystal polymer and/or PEEK) and includes carbon fibers and filler are added for wear resistance [0030]
The carbon fibers are in an amount of 10-35 vol. % [0022] or may be 1 to 5 wt.% of a filler [0030] The filler may comprise inorganic fibers without Si [0033] 
Carbon fibers and inorganic fibers have a lower coefficient of linear expansion and suppress dimensional changes with temperature changes in the resin improving stability and also function as reinforcing materials.  The filler is in ranges of 15-50 wt.% [0027] 

Additional components may be added such as metal fibers, glass fibers or whiskers.  polytetrafluoroethylene PTFE can be added (meeting the limitation for a solid lubricant of claim 4) as a releasing agent and carbon black can be added as a conducting agent [0067] 
The resin sliding member can be used with an ester type lubricating oil  [0017][0095]  (meeting the limitation of claim 1 for lubricating by using and oil and the limitation of claim 1 for an ester lubricating base oil) The oil used with the member includes ester oil such as di 2-ethylhexyl azelate [0078] dioctyl sebacate and dioctyl azetate [0093] (being esters as described in the instant specification at [0073-0074])(being the only required component of the oil meeting the limitations of claim 7-8 for viscosity)
35 USC § 103
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (2012/0175984) as applied to claims 1-4 and 7-8 above further in view of  JPH05271538A
Regarding Claims 5-6
	Murakami discloses the limitations above set forth. 
Murakami et al (2012/0175984) discloses a bearing/sliding member (See [0021 and 0028] [0062][0070][0081-0082][099] meeting the limitation for sliding member) Murakami teaches a dynamic bearing device. [0012] such as for a spindle motor or 
The sliding member comprising a resin with carbon fibers as a filler (Abstract)[0032] (meeting the limitations of claim 4 for a reinforcement fiber) and includes carbon fibers and filler are added for wear resistance [0030] The carbon fibers are in an amount of 10-35 vol. % [0022] or may be 1 to 5 wt.% of a filler [0030] The filler may comprise inorganic fibers without Si [0033]  Carbon fibers and inorganic fibers have a lower coefficient of linear expansion and suppress dimensional changes with temperature changes in the resin improving stability and also function as reinforcing materials.  The filler is in ranges of 15-50 wt.% [0027] 
 	Murakami does not expressly disclose the resin sliding member comprising graphite and boron nitride or the amount of same in relation to the reinforcement fiber.
JPH05271538A, like Murakami teaches a resin sliding member a solid lubricant and a lubricating oil with excellent sliding characteristics as high speed for various devices (Abstract)  The resin may be used as sliding material for electrical equipment, office equipment, etc. [0034] 
JPH 05271538A teaches the sliding material with an oil lubricant [0005] The resin comprising a solid lubricant such as fluoro resin, graphite, fluoride, and boron nitride etc. [0006] (meeting the limitations of claims 5-6) the resin comprises carbon, glass fiber  etc. (P6)  (meeting the limitation for a reinforcement fiber of claim 4)

    PNG
    media_image1.png
    96
    1039
    media_image1.png
    Greyscale

The thermoplastic resin includes PEEK and liquid crystal polymers as well as carbon fibers, graphite and boron nitride (meeting the limitations of claims 1-5):  

    PNG
    media_image2.png
    160
    1071
    media_image2.png
    Greyscale
(..may be used together….P5 last par)

    PNG
    media_image3.png
    211
    944
    media_image3.png
    Greyscale

The resin comprise carbon materials such a graphite and carbon fibers for additional strength (i.e. reinforcing) (P6 last par) 
The resin includes a solid lubricant:

    PNG
    media_image4.png
    72
    1005
    media_image4.png
    Greyscale
The solid lubricant is 10-60 % of the resin composition [0005] (overlapping the ratio of claim 6)

    PNG
    media_image5.png
    75
    1016
    media_image5.png
    Greyscale

The lubricating oil may be 11 pbw of the resin [0005] 
Including the solid lubricant in conjunction with the oil affords improved sliding characteristics at high speed and improved mold release [0004]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the boron nitride and graphite as taught by JPH 05271538A in 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   
35 USC § 102
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Harano et al WO2018/062357A1 published April 5, 2018 citing to (US 2019/0226525) as reference and as English translation (WO published prior to the instant application effective filing date 8/6/2018)
Regarding Claims 1-5:
Harano et al (US 2019/0226525) as English translation for WO2018/062357A1 discloses a sliding member (Abstract)(meeting the limitation of claim 1 for a sliding member)  with a base body integrated with a lubricating member injection molded product of a resin and a carbon material [0008] the sliding member is impregnated with lubricating oil [0027] (meeting the limitation for lubricating) The oil includes ester oils [0137] (meeting the limitations of claims 1 for ester oil) 
The kinematic viscosity of the lubricating oil at 40C is 5 mm2/s to 500 mm2/s [0104] (overlapping the range of claim 7 and 8 esp. where no other components are required in the lubricant oil) 
The carbon material is 5-70 mass % (See claim 3 and 13 of reference) or 5-70 wt.% [0135] preferably 40 % mass or less [0136] and includes graphite (See claim 8 reference) the carbon in the resin is 5 to 70 % mass (See claim 9 reference)   The carbon material is preferably 40 mass % or less [0136] 
The sliding member comprises carbon nano fiber carbon black graphite [0031] The carbon material is at least one of carbon fiber and graphite and carbon black (See claim 13 reference) 
Graphite as a solid lubricant may be added affording lubricity to the bearing surface [0049] the resin component may also comprise boron nitride as an additional filler [0134] 
The solid lubricant is embedded in the base body of the sliding member [0005]
The sliding member comprises a thermoplastic resin as the main component such as liquid crystal polymer and poly ether ketone PEEK [0127] in which may be blended graphite, carbon nano fiber and the like [0128] where the carbon fibers are 10-50 mass % to improve strength [0129] (i.e. reinforcing) 
35 USC § 103
Claims 6-8: is/are rejected under 35 U.S.C. 103 as being unpatentable over Harano et al (US 2019/0226525) as English translation for WO2018/062357A1 as applied to claims 1-5 above.
Regarding claims 7-8:
Harano et al (US 2019/0226525) as English translation for WO2018/062357A1 discloses the limitations above set forth.  Harano discloses the oil includes ester oils [0137] (meeting the limitations of claims 1 for ester oil) The kinematic viscosity of the lubricating oil at 40C is 5 mm2/s to 500 mm2/s [0104] (overlapping the range of claim 7 and 8 esp. where no other components are required in the lubricant oil) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"


Regarding claim 6:
Harano et al (US 2019/0226525) as English translation for WO2018/062357A1 discloses the limitations above set forth.  The carbon material is 5-70 mass % (See claim 3 and 13 of reference) or 5-70 wt.% [0135] preferably 40 % mass or less [0136] and includes graphite (See claim 8 reference) the carbon in the resin is 5 to 70 % mass (See claim 9 reference)   The carbon material is preferably 40 mass % or less [0136] Graphite as a solid lubricant may be added affording lubricity to the bearing surface [0049] the resin component may also comprise boron nitride as an additional filler [0134]   The examiner maintains that the claimed components are taught by the cited prior art and the ratio of each are not critical absent evidence of same esp. where no actual amount of each component is claimed.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action.  For example:
Oohira et al (US 2003/0022797)disclosing a sliding member/ bearing which is impregnated with a lubricant (Abstract) the comprising a resinous material of a poly ether ketone resin [0059] liquid crystal resin, boron nitride [0076] and may comprise fillers such as boron nitride and carbon fiber [0075] 
The oil includes ester oil [0070] [0099]
Kikuchi (2009/0136747) discloses a sliding member (Abstract) comprising a resin of a liquid crystal polymer, polyether ether ketone, [0018] and a solid lubricant including graphite [0022]  and a filler such as boron nitride, graphite [0025] 
Chou et al (US 5,415,791) discloses a sliding member comprising a substrate and a solid lubricant and a lubricant composition (Abstract)   The solid lubricant powder of the composition comprises graphite and boron nitride (C4 L33-55) the solid powder in an amount of 5-78 wt.% and a lubricating liquid oil of 1 to 15 wt.% (C3 L63-68) 
A thermoplastic resin such as PEEK (C7 L59-65)
JPH05230343A sliding parts and lubricant where the molded product comprises a liquid crystal polymer (Abstract) [0001] the part is impregnated with a lubrication medium [0005] The liquid crystal polymer includes fillers such as carbon fiber, boron nitride and graphite etc. [0016] The member is impregnated with a lubricating medium such as an ester oil which comprise various additives [0028] 
JP 2018-59085A discloses a sliding member of a sintered molded body comprising a resin and a carbon material (Abstract)  the sliding member is embedded with as solid lubricant (P2 translation first par.)   
The sliding member has a thermoplastic resin and carbon material [2] P1 translation) the carbon in the resin is 5-70 mass % [3] (P1 translation) the carbon materials include carbon nanofibers and graphite [8] (P3 translation) 
The body is impregnated with lubricating oil (P3 [0012]) 
The resin of the sliding member includes PEEK and liquid crystal polymer (P6 translation 5th par) with nanofibers to strengthen (P6 translation par 7 approx) 

    PNG
    media_image6.png
    195
    1070
    media_image6.png
    Greyscale

10-50 % carbon fiber is contained (P6 par 7) 
The resin may contain additional filters:  

    PNG
    media_image7.png
    183
    1072
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    204
    1079
    media_image8.png
    Greyscale

nd par from bottom and last par) with viscosity kinematic at 40C of 5 mm2/s or more  or 500 mm2/s or less (P8 translation par 2)  

    PNG
    media_image9.png
    254
    1086
    media_image9.png
    Greyscale

For informational purposes only:  Lubricity Characterizations of Sebacic Acid Based Ester International Journal on Advanced Science Engineering and Information Technology January 2014. Vol. 4 No. 1 (6 pages) Waled Abdo Ahmed, Jumat Salimon and Mohd Ambar Yarmo.


    PNG
    media_image10.png
    447
    637
    media_image10.png
    Greyscale

And:

    PNG
    media_image11.png
    516
    1176
    media_image11.png
    Greyscale

Geon® Performance Solutions Synplast™ DOZ-E Di (2-ethylhexyl) Azelate (matweb.com)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PAMELA H WEISS/Primary Examiner, Art Unit 1759